Reasons for Allowance
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and 16, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…a driver arranged on the spindle…a translatory movement of the driver on the spindle is transferred into a displacement of the locking element in a displacement direction perpendicular to the base plate”. 
The antenna arrangement and configuration provides a unique roof antenna structure and locking mechanism for fixing a roof antenna in the aperture in the base plate of the antenna base not realized by the prior art of record.
For example, Gerneth (DE102010032579A1) teaches a roof antenna, comprising: an antenna base with a base plate (e.g., see 1 in FIGS); and a locking element (3/9) having a first limb and a second limb (e.g., 9), the first limb has a first latching hook and the second limb has a second latching hook (e.g., 9); the latching hooks displaced in a direction parallel to the base plate. However Christian does not teach a spindle, a driver arranged on the spindle, and the first limb and the second limb extend through an aperture in the base plate, a translatory movement of the driver on the spindle is transferred into a displacement of the locking element in a displacement direction perpendicular to the base plate. There is no reason or suggestion in the prior art references of record for one of ordinary skill in the art to modify Christian to include the above features.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hildebrand (US 20080131199 A1) teaches a fastening device for a roof antenna with a screw member applying pressure to the tensioning and/or locking means.
Brill (DE102019211755B3) teaches a fastening concept for a roof antenna utilizing mechanical connection components including a gear.
Dependent claim 2-15 is allowable based on its dependence on claim 1. Dependent claim 17-20 is allowable based on its dependence on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845